  TEAMSTERS LOCAL 
89
 (UPS
) 45 International Brotherhood 
of Teamsters, Local Union 
No. 89
 (United Parcel Service, Inc.) 
and
 Darrell 
R. Hall. 
Cases 09
ŒCBŒ011985 and 09
ŒCBŒ012018
 July 
23, 2014
 DECISION
 AND
 ORDER
 BY CHAIRMAN 
PEARCE AND 
MEMBERS 
MISCIMARRA
  AND 
HIROZAWA
 Upon a charge filed May 14, 2008, by Darrell R. Hall, 
an amended charge filed July 7, 2008, and an additional 
charge filed August 5, 2008, the General Counsel of the 
National Labor Relations Board issued
 an order consol
i-dating cases, a consolidated complaint, and a notice of 
hearing on August 25, 2008, alleging that International 
Brotherhood of Teamsters, Local Union No. 89 had vi
o-lated Section 8(b)(1)(A) of the Act.  Specifically, the 
consolidated compla
int alleges that the Respondent U
n-ion violated Section 8(b)(1)(A) by (1) failing to inform 
Hall that he had a right to refrain from paying any union 
dues, nonmember financial core fees, or reduced 
Beck
 fees to the Union because of his recent expulsion from
 the Union; (2) refusing to reimburse Hall for the reduced 
Beck
 fees that were deducted from his pay from the time 
of his expulsion in November 2007 to April 6, 2008; and 
(3) threatening to sue Hall in civil court to recover the 
amount of reduced 
Beck
 fees
 that he failed to pay subs
e-quent to April 6, 2008.
 On November 3, 2008, the General Counsel, the U
n-ion, and Hall filed with the Board a joint stipulation and 

a joint motion to transfer this proceeding to the Board.  
The parties waived a hearing before an 
administrative 
law judge and agreed to submit the case directly to the 

Board for findings of fact, conclusions of law, and a 
de-cision 
and 
order
, based on a record consisting of the 
charges, the consolidated complaint, the answer, the sti
p-ulation of facts a
nd attached exhibits, the statement of 
issues presented, and the parties
™ statements of position.  
 On December 30, 2008, the Board approved the stip
u-lation of facts and granted the motion.  Thereafter, the 
General Counsel and the Union filed briefs, and t
he U
n-ion filed an answering brief.
 The National Labor Relations Board has delegated its 
authority in this proceeding to a three
-member panel.
 On the entire record and briefs, the Board makes the 
following
 FINDINGS OF 
FACT
 I.  JURISDICTION
 United Parcel Ser
vice (UPS or the Employer) is a co
r-poration with offices and places of business in various 
locations, including Louisville, Kentucky.  The Emplo
y-er is engaged in the interstate transportation of freight 
and the delivery of parcels.  During the calendar yea
r 
ending December 31, 2008, UPS derived revenues in 

excess of $50,000 for the transportation of freight and the 
delivery of parcels from the Commonwealth of Kentucky 
directly to points outside the Commonwealth of Ke
n-tucky.  We find that UPS is an employer 
engaged in 
commerce within the meaning of Section 2(2), (6), and 
(7) of the Act, and that the Respondent Union is a labor 

organization within the meaning of Section 2(5) of the 
Act.  The Charging Party is a former member of the U
n-ion still employed by UPS,
 whom the Union continues to 
represent as a member of the bargaining unit at a UPS 
facility in Louisville, Kentucky.
 II. ALLEGED UNFAIR LABOR
 PRACTICES
 A.  Stipulated Facts
 At all relevant times, the Union and the Employer 
were parties to a national collec
tive
-bargaining agre
e-ment negotiated by the Teamsters United Parcel Service 
National Negotiating Committee, a number of Teamsters 
local unions (including the Respondent Union), and the 
Employer.  The contract contained union
-security and 
checkoff provision
s, whereby the Employer deducted the 
monthly union dues owed by each bargaining unit me
m-ber from the member
™s paycheck and forwarded the 
moneys deducted to the Union.  Hall was employed at 
the Employer
™s Louisville facility and was a member of 
the Union an
d a shop steward until October 27, 2007, 
when he was expelled for campaigning for a rival union.
1 From the date of Hall
™s expulsion until April 30, 
2008,2 UPS made monthly deductions from his 
paychecks in the amount of an objecting nonmember
™s 
ﬁBeckﬂ 
fee
Ši.e., the reduced fee paid by a represented 
employee who objects to paying the full amount of a 

member
™s dues, pursuant to 
Communications Workers of 
America v. Beck, 
487 U.S. 735 (1988)
Šand forwarded 
those deductions to the Union.  
 On April 6, Hall sent a letter to the Union demanding 
that it ﬁnot charge or attempt to 
collect any dues or fees 
from me,ﬂ and that it refund ﬁall of the dues that have 
been collected from my paychecksﬂ since the date of his 

expulsion.  On May 27, the Union responded, stating that 
it would ﬁno longer bill your financial obligations to L
o-cal 8
9 dues on the monthly check off forms sent to your 
employer,ﬂ and enclosing a refund check to Hall in the 
amount of the 
Beck
 fees that had been withheld from him 
for the month of April.  The Union
™s letter also stated, 
ﬁWe are currently considering other o
ptions because we 
do not believe federal labor law requires us to tolerate 
1  There is no contention that Hall
™s expulsion from the Union was 
unlawful.
 2  All subsequent dates are in 2008.
 361 NLRB No. 5
                                                              DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 46 ‚free riders
™ who expect us to provide representation to 
them without paying their share of the costs.ﬂ
 On July 18, the Union sent another letter to Hall, sta
t-ing that ﬁnon
-members 
of Local 89 must still pay a 
‚fi-nancial core
™ fee to the local union to cover their share of 
the costs of representation.ﬂ  This letter attached a copy 
of the Union
™s ﬁfinancial core policyﬂ and a checkoff 
authorization card for financial
-core fee deductio
ns, but 
also indicated that Hall could in the alternative make his 
fee payments directly to the Union.  The letter then stated 
that if Hall refused to pay the fee, the Union would sue 

for payment in court under a quantum meruit theory.  
Since April 2008, h
owever, the Union has not collected 
or sought to collect any additional fees from Hall nor 
paid him any additional reimbursement, pending the ou
t-come of this case.
 B. The Parties
™ Contentions
 The General Counsel contends that the Union could 
not lawfully r
equire Hall to pay any union dues, no
n-member financial core fees, or reduced 
Beck
 fees
Šthat 
is, any amount whatsoever
Šfollowing his expulsion 
from membership, because his expulsion was ﬁfor re
a-
sons other than his failure to pay union duesﬂ within the 

meani
ng of Section 8(a)(3), Proviso B.  Accordingly, the 
General Counsel argues, the Union
™s postexpulsion co
l-lection of reduced 
Beck
 fees from Hall, its failure to r
e-fund those fees, and its threat to seek payment of add
i-tional such fees in court subsequent to
 his objection were 
unlawful.  For these contentions, the General Counsel 

relies solely on 
Transportation Workers 
 Local 525 
(Johnson Controls World Services), 326 NLRB 8 (1998)
 (Johnson Controls II
), vacating 
Transportation Workers 
Local 525 (Johnson Controls World Services), 
317 
NLRB 402 (1995)
 (Johnson Controls I
).  The General 
Counsel also asserts that the Union acted unlawfully by 
failing
 to inform Hall that he was no longer required to 
pay any union dues, nonmember financial core fees, or 

reduced 
Beck
 fees because of his expulsion from me
m-bership.  
 The Union contends that it had the right under 
Beck
 to 
collect core fees from Hall after his expulsion and that it 

therefore committed no violation by collecting the fees 

before his objection, retaining them afterward, and 
threatening to sue in court for fees subsequently accrued 
while it continued to repr
esent Hall.  The Union argues 
that it was consequently under no obligation to inform 
Hall that he had no monetary obligation after his expu
l-sion.  With respect to its statement that it would pursue 
legal action, the Union also relies on 
Bill Johnson
™s Re
s-taurants v. NLRB, 
461 U.S. 731 (1983)
, and 
BE & K 
Construction Co. v. NLRB
, 536 U.S. 516 (2002)
.   C.  Discussion
 1. 
 Johnson Controls II
 Uni
on-security clauses in collective
-bargaining agre
e-ments are authorized under Section 8(a)(3), with the fo
l-lowing pertinent limitation in its Proviso B:
  [N]o employer shall justify any discrimination against 
an employee for nonmembership in a labor organiz
a-tion [pursuant to a union
-security clause]. . . (B) if he 
has reasonable grounds for believing that membership 

was denied or terminated for reasons other than the 
failure of the employee to tender the periodic dues . . . 
uniformly required as a condition 
of . . . retaining 
membership.
3  In 
Johnson Controls II
, on which the General Counsel 
relies, the respondent union had lawfully expelled an 
employee for signing a decertification petition, but was 

found to have unlawfully threatened him with discharge 
unde
r the applicable union
-security clause if he failed to 
continue paying membership dues or fee equivalents 
applicable to nonmembers.  The Board found that ﬁthe 
clear language of Section 8(a)(3) and Section 8(b)(2)ﬂ
Šand specifically the terms ﬁmembershipﬂ an
d ﬁreasons 
other thanﬂ the failure to pay dues, as used in Proviso 
BŠmade the union
™s threat of discharge unlawful.  
326 NLRB at 9
.  The Board noted that the expulsion of a 
member for disloyalty was necessarily a termination of 
membership ﬁfor reasons other than the failure of the 
employee to tender periodic dues.ﬂ  
Id.  Accordingly, in 
the Board
™s view, the enforcement of a union
-security 
clause against an expelled employee, for the purpose of 
collecting membership dues or the equival
ent fee paid by 
nonmembers, by threatened or attempted discharge, was 

barred by Proviso B.  
Id.
4   The Ge
neral Counsel, however, offers little to support 
his assertion that 
Johnson Controls II
 similarly exti
n-guishes the Union
™s right to seek dues from Hall by 
means
Šas here
Šother than threat of discharge, while 
continuing to represent him.  We find that the st
ipulated 
record in this case does not establish the violations a
l-leged in the complaint, on two grounds.  First, the Ge
n-eral Counsel has misapplied 
Johnson Controls II
 to the 
3  Similarly
, Sec. 8(b)(2) makes it unlawful for a union ﬁto cause or 
attempt to cause an employer to discriminate against an employee in 
violation of  [Sec. 8(a)(3)] or to discrim
inate against an employee with 
respect to whom membership in such organization has been denied or 
terminated on some ground other than his failure to tender the periodic 

dues . . . uniformly required as a condition of acquiring or retaining 
membership.ﬂ
 4  No party in this case has argued that 
Johnson Controls II
 should 
be 
overruled
 or modified
, and we express no opinion about the correc
t-ness of that decision.  
                                                             47 TEAMSTERS LOCAL 
89 (UPS
) facts of this case
.  Second,
 there is no statutory basis in 
the Act for finding t
he Union
™s actions unlawful.
 Johnson Controls II
, by its terms, goes no farther than 
to bar the threatened or actual enforcement of a union
-security clause by threat of discharge.  It neither holds 
nor states that a union has no entitlement to fees from an
 ex-member who has been lawfully expelled but conti
n-ues to receive representation.  Nor does 
Johnson Co
n-
trols II
 suggest that the union is barred from seeking o
n-going payment in some form
Šat least in the reduced 
amount of 
Beck
 fees
5Šfrom a lawfully expelle
d emplo
y-ee by lawful means other than by threatening or seeking 
the employee
™s discharge.
 The Union in this case never threatened Hall with di
s-charge or attempted to procure his discharge for no
n-payment of dues after his expulsion from membership.  
Nor is 
there any allegation that the Union failed at any 
time to comply with its duty to represent Hall fairly after 
his expulsion.  The Union
™s threat of a collection lawsuit 
against Hall did not target any of his protected activity.  
Accordingly, none of the 
Union
™s actions falls within the 
prohibition imposed by 
Johnson Controls II, 
and that 
case is plainly distinguishable from the instant procee
d-
ing
.  Johnson Controls II
 is therefore not controlling 
here.
 2. 
Additional 
authority
 Looking beyond Proviso B, nei
ther Section 8(a)(3) nor 
Section 8(b), by their terms or by implication, proscribes 

the actions taken by the Union in this case.  Section 

8(a)(3) authorizes unions and employers to negotiate 
union
-security clauses that require membership in the 
union ﬁas a
 condition of employment.ﬂ  
Johnson Co
n-trols II
, the currently applicable precedent, applies that 
section, its Proviso B, and Section 8(b)(2) to bar a union 
and an employer from using a threat of discharge to e
n-force a union
-security clause against an empl
oyee e
x-pelled from membership for disloyal misconduct.  Ho
w-ever, Section 8(a)(3) does not prohibit a union from a
t-tempting to collect dues or equivalent fees by any other 

lawful means from such an employee or from any other 
recalcitrant nonmember whom the 
union is required to 
represent.  Similarly, Section 8(b)(2) echoes Proviso B in 

barring a union from causing an employer to discharge 
an employee for any reason ﬁother than his failure to 
tenderﬂ dues.  But as with Section 8(a)(3), neither Se
c-
tion 8(b) nor
 any other provision in the Act bars a union 
from seeking dues or core fees by other lawful means 
5  The Union here never sought to collect from Hall any 
moneys 
ot
h-
er than 
the 
reduced 
core fees 
provided for objectors in 
Beck
.   from an employee who remains in the represented ba
r-
gaining unit.
6 The
 Act
™s consistent exceptions for ﬁfailure to tender 
duesﬂ express its policy favoring the
 sharing among all 
represented employees of the cost of representation pu
r-suant to a lawful union
-security provision.  The Supreme 
Court expressly acknowledged this policy in
 Beck
, rea
f-firming that unions need not tolerate free riders and that 

ﬁCongress [in the Taft
-Hartley Act] recognized that in 
the absence of a union
-secu
rity provision 
‚many emplo
y-ees sharing the benefits of what unions are able to a
c-
complish by collective bargaining will refuse to pay their 
share of the cost.
™ﬂ  487 U.S. at 748
Œ749 (quoting 
NLRB 
v. General Motors Corp.
, 373 U.S. 734, 740
Œ741 
(1963)
).7  Neither 
Beck
 nor its predecessors distinguished 
employees who had been lawfully expelled from their 

union from other employees who continue to receive 
representation by the union.
 The legislative history of the Taft
-Hartley Act, refe
r-enced in 
Beck
, further supports this reading of the statute.  
The section of the Senate Labor Committee 
report a
c-companying Section 8(a)(3) characterized the statutory 

text authorizing union
-security clauses and their e
n-forcement as follows:
  [T]hese amendments remedy the most serious 
abuses
 of compulsory union membership and yet give e
m-ployers and unions wh
o feel that such agreements pr
o-moted stability 
by eliminating ﬁfree riders
ﬂ the right to 
continue such arrangements.    
 6  Although we have found in some other cases that a union
™s at-tempt to pursue dues from nonmembers in court was unlawful, the 
union
™s claim in those cases was not based, as here, on a valid union
-security clause.  For exa
mple, in 
Quebecor Printin
g Hazelton, 
330 
NLRB 32, 34
Œ35 (1999)
, enfd. 
245 F.3d 231 (3d Cir. 
2001)
, the colle
c-tive
-bargaining agreement had a clause which merely required emplo
y-
ees to ﬁapplyﬂ for membership as a condition of employment.  The 
Third Circuit agreed with the Board that the union
™s collection action 
was unlawful for the sole reason tha
t the clause did not require emplo
y-ees to maintain their membership as a condition of employment.  
245 
F.3d at 244
Œ245
.  In 
Professional Assn. of Golf Officials
, 317 NLRB 
774 (1995)
, where the contract had a checkoff provision but not a u
n-
ion
-security clause, the Board found that the union ﬁhad no right to 
commence a legal action designed to force [
the employee], in the a
b-
sence of a union security provision or any effort . . . by him to become 

a union member, to provide such support.ﬂ  
Id. at 777
.  And in 
Service 
Employees Local 121RN (Pomona Valley Hospital Medical Center)
, 355 NLRB 234, 235 (2010)
, enfd. 
440 Fed.Appx. 524 (9th Cir. 2011)
, the contract containing the union
-security clause had expired and the 
Board simply reaffirmed that such a clause did not survive c
ontract 
expiration and therefore could not be enforced postexpiration.  By 

contrast with each of these cases, the Union here was acting under a 
valid union
-security clause that was currently in force.
 7  Quoting S.
 Rep.
 No.105, 80th Cong, 1st Sess., 
at 6, 
1 Leg. Hist. 
412 
LMRA. 
(1947)
.  ﬁAs far as the federal law [by the enactment of 
Proviso B] was concerned, 
all
 employees could be required to pay their 
way.ﬂ  
General Motors
, supra, 373 U.S. at 741
 (emphasis added).
                                                                                                                         DECISIONS OF THE 
NATIONAL 
LABOR 
RELATIONS 
BOARD
 48  S. Rep.
 No.105, 80th Cong., 1st Sess., 
at 7, 1 Leg. Hist. 413 
LMRA 
(1947) (emphasis added).  The reference to ﬁabusesﬂ 
indicates that 
the amendments were not intended to penalize 
a union for taking a nonabusive action
Še.g., the lawful 
expulsion of a member for assisting a rival union.  More
o-ver, the union objective of ﬁeliminating free ridersﬂ was 
viewed as legitimate.
 In like manner, Se
nator Taft, the chief sponsor of the 
Taft
-Hartley Act, characterized the effect of Proviso B as 
follows: ﬁ[W]hat we do, in effect, is to say that 
no one
 can get a free ride in such a [union] shop.ﬂ  Leg. Hist. at 
1010 (emphasis added).  Senator Taft went o
n to explain 
the meaning of the proviso by citing an incident in the 
Labor Committee
™s record in which a union member had 
witnessed a shop steward hit a foreman and testified in 
court to what he had seen.  The member was subsequen
t-ly expelled from the unio
n in reprisal, and ﬁunder the 
union agreement the employer would have to fire him.  
Under this bill the employer would not have to fire that 

man 
unless he did not pay his union dues
.ﬂ  
Id.
 (Emph
a-sis 
added
.)  At a later point, Senator Taft was even more 
explicit:
  So, if a union fires a man for some reason other than 

nonpayment of dues: 
If the employee is willing to pay 
his dues 
. . . then 
the union cannot compel his employer 
to fire him because he is no longer a member of the u
n-ion. . . .  
  Id. at 1096
 (emphasis added).  The clear impli
cation again is 
that an employee expelled from the union remains under a 
dues obligation.
 In short, all of the judicial and legislative authority ci
t-ed above counsels that we should interpret Proviso B 
narrowly with respect to restricting the collection of
 dues 
from employees who have been expelled for lawful re
a-sons unrelated to nonpayment.  This authority militates 
against finding that the Union in this case acted unla
w-fully by threatening Hall with a lawsuit aimed solely at 
dues collection.
8 The Court of
 Appeals for the District of Columbia Ci
r-cuit has noted, pursuant to 
Beck
, that to hold disciplined 
members immune from any fee obligation would not 
only permit occasional free riders but would actively 

encourage them.  In 
Gilbert v. NLRB
, 56 F.3d 1438 (D.C. 
Cir. 1995)
, cert. denied 
516 U.S. 1171 (1996)
, enf
g. Boilermakers (Kaiser Cement Corp.)
, 312 NLRB 218 
(1993)
, the court cautioned that the result of such a hol
d-ing would be that an employee ﬁwould be free to
 avoid 
his or her financial obligation to a union merely by flou
t-8  In finding the Union
™s threat lawful, we express no view on 
the 
merits of the Union
™s theory of liability in quantum meruit.
 ing the union
™s rules, submitting to discipline . . . and 
then refusing to pay any membership dues. . . .ﬂ  
56 F.3d 
at 1445
.  As the court recognized, such a scenario ﬁflies 
in the faceﬂ of the Court
™s holding in 
Beck ﬁthat unions 
need not tolerate free riders.ﬂ 
Id.
  This reasoning applies 
with equal force to Hall, the lawfully expelled employee 
in this case, as to the disciplined member in 
Gilbert
.   There is no question that an employee who has been 
lawfully expelled or disciplined by a union can
Šlike a 
Beck
 objector who voluntarily resigns from or refuses to 
join the union
Šreduce hi
s or her monetary obligation to 
the amount chargeable for representational expenses.
9  However, the Act does not bar a union from seeking 

payment of core
 fees from such an employee, as the U
n-ion did here by threat of a collection lawsuit.  We do not 
percei
ve any compelling policy reason for reading Prov
i-so B in the expansive manner urged by the General 
Counsel; rather, we share the contrary policy concerns 
expressed by the D.C. Circuit in 
Gilbert
.   We therefore conclude that the Union did not violate 
the Act by threatening to sue Hall for unpaid dues.
10  It 
follows that the U
nion also had no obligation to inform 
Hall, as alleged by the General Counsel, of his right to 

ﬁrefrainﬂ from paying any dues or equivalent fees 
charged to nonmembers at the time of his expulsion.
11  Although we have found that unions
™ duty of fair repr
e-sen
tation imposes certain notice obligations to me
m-bers,
12 such obligations have never included notice of a 
9  There is no issue of failure by the Union to respect Hall
™s Beck
 rights in this case, since from the date of his expulsion the Union trea
t-ed Hall as a 
Beck
 objector and sought to collect o
nly the amount he 
would owe if he had filed a 
Beck
 objection.  
 10  We accordingly find it unnecessary to address the Union
™s inv
o-
cation of the Supreme Court
™s decisions in 
Bill Johnson
™s Restaurants 
v. NLRB
 and 
BE & K Construction Co. v. NLRB
, supra.
   11  Member Miscimarra 
agrees th
at the Union
™s actions in this case 
were not unlawful as alleged in the complaint. 
 In his view, however, a 
union 
should be required
 to provide employees with notice of their 
fee 
options 
(nonmember financial core fee or reduced 
Beck
 fee) 
when 
they 
are expe
lled,
 even if the 
union previously provided 
the
 notice 
required 
under 
California Saw & Knife Works
, 320 NLRB 224 (1995), enfd. 133 
F.3d 1012 (7th Cir. 1998), cert. denied 525 U.S. 813 (1998)
, at the time 
it initially sought to impose the union
-security obl
igation.
  Member 
Miscimarra
 would apply this requirement prospectively. 
 Employees in 
Hall™s position 
would 
have no reason to know that a notice to potential 
Beck
 objectors pertained to them
.  The 
Beck
 notice, furnished to e
m-ployees eligible for union membership, does not inform employees 
expelled from membership 
that their financial obligations as expelled 
former members 
are
 identical to those of employees who resign from or 
refuse to join the union on their own initiative.  
Indeed, 
in this case, 
neither 
Hall
 nor the General Counsel 
believed that Hall™s
 obligations 
were the same
 as those of 
Beck
 objectors
.  The Board has ﬁconsistently 
required unions to provide accurate information to bargaining unit 

employees regarding the ex
tent of their financial obligations to the 
union.ﬂ  
California Saw
, 320 NLRB 
at 233
.  12  For example, a union must notify members of their 
Beck
 rights; it 
must also notify them of
 their dues arrears prior to seeking discharge 
                                                                                                                       49 TEAMSTERS LOCAL 
89 (UPS
) right of an expelled member to refrain from paying any 
dues.
13 We similarly reject the General Counsel
™s allegation 
that the Union was required to disgor
ge the fees it r
e-ceived from deductions in Hall
™s pay before he issued his 
demand that the Union cease collecting dues from him.  
There is no basis for finding that the Union came under 
for nonpayment.  
See 
California Saw & Knife Works
, supra;
 August 
Busch & Co.,
 203 NLRB 1041 (1973)
, enfd. 
502 F.2d 1160 (1st Cir. 
1974)
. 13  Machinists District Lodge 94 (McDonnell Douglas)
, 283 NLRB 
881 (1987)
, cited by the General Counsel in suppo
rt of his failure
-to-give
-notice allegation, is clearly distinguishable.  In 
McDonnell Dou
g-
las
, the Board adopted, without discussion, the judge
™s finding that the 
union was required to provide notice to disciplined former members 
that the dues obligation would not be enforced against them through a 
threat of discharge pursu
ant to a union
-security clause.  
283 NLRB at 
893
.  Here, however, there was no threat or attempt to procure Hall
™s discharge pursuant to a union
-security clause; in fact, the Union made 
no reference to Hall
™s employment status at all.  In addition, the Ge
n-
eral Counsel
™s allegatio
n is not that the Union unlawfully failed to 
inform Hall that the union
-security clause would not be enforced by 
discharge, but that the Union failed to inform Hall that he had the right 
to refrain from paying any dues or fees whatsoever.
   McDonnell Dou
g-
las
 does not support such an allegation.
 any obligation to disgorge fees it had collected from Hall 
under a val
id union
-security clause before it even r
e-ceived his objection.
14   In sum, we conclude that the Union did not violate the 
Act by threatening to sue Hall for the fees he accrued 

while the Union continued to represent him after his e
x-pulsion; by not giving h
im notice that he had no further 
obligation to pay dues; or by refusing to disgorge the fees 

it collected from Hall after his expulsion but before he 
registered an objection.  We therefore dismiss the co
m-plaint.
 ORDER
 The complaint is dismissed.
 14  See 
Auto Workers Local 95
, 337 NLRB 237, 240
Œ241 (2001)
 (employee was not entitled to 
Beck
-related backpay from dues collected 
before he communicated a 
Beck
 objection to the union), citing
 Railway 
Clerks v. Allen
, 373 U.S. 113, 
117
Œ119 (1963)
, and 
Machini
sts v. 
Street
, 367 U.S. 740, 774 (1961)
 (ﬁ[D]issent is not to be 
presumed
it 
must affirmatively be made known to the union by the dissenting e
m-ployee.ﬂ)  See also 
Chicago Teachers Local 1 v. Hudson
, 475 U.S. 292, 
306 fn. 16 (1986)
 (same).
                                                                                                                                                            